‘Case 20-10343-LSS Doc 2747 Filed 05/03/21 Pagel of 2

 

.

Justice Lavvi Seiber Silverstein

‘feo ; tne

My Wife SuPPorts Me Ln err
TI am Ertsrg. Five Years asd. Hory a
Feel ABovt The Bey SCowss oF oN
AA MeriCa has Mle De Ate Fat l
AShamép avo Less - THan, xr
ThoyvGht For Ditepes, What

DrD LL Do 7? why Me ? JT wr
DisGusteD The NuMbers Thar

Bee REPORTED But jin Some niry
Relievev that ft Was not

Ju sr hie.
THart You

 

 
 

wan Justice Lauri ji
oe 12S Bannerer ) bth fore
TA

. ay Macicet
eres BH De 1980!

Huon af el eEED Da edeDngg opty fff papel

ee
- eee ene ee le a ee ee

N
_—
oO
N
o
Do
oO
ou
|
N
—
©
Oo
—
LO
oO
TC
o
iL
Nn
st
nN
N
oO
oO
Q
Y
WY)
—
o
Tt
o
oO
=
oO
N
D
©
O

 

 
